Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1
Prior art of record fails to teach or suggest alone or in combination an endoscope system comprising at least any one of a processor device that is attachable to and detachable from an endoscope or a light source device that is attachable to and detachable from the endoscope, wherein in a case where the endoscope has a scramble processing function and the processor device has a descramble processing function and the endoscope is mounted on the light source device, the request sequence is performed in which the request signal, for requesting a start of execution of scramble processing, is transmitted from the processor device or the light source device to the endoscope, wherein the scramble process scrambles consecutive bits of the digital image signals having the same value to avoid electro-magnetic interferences caused by the consecutive bits having the same value, along with the remaining features of claim 1.
Closest prior art Saade (FR 3011996) teaches applying scrambling (14) with a pseudo-random sequence to an incoming serial signal to have a random characteristic to minimize electromagnetic interference (abstract, FIGS. 1-2). 
The arrangement of Urakawa (US 20190110676 A1 ) includes sending signal through an optical transmission module 24 as optical signal (para [0049], [0088]). Avoiding electromagnetic interference caused by consecutive bits of the same value, as recited in amended claim 1, is irrelevant to Urakawa which transmits imaging signal through a fiber (32) line. 
Accordingly, claim 1 is allowed in view of the prior art of record. 
Claim 12 encompasses similar inventive features as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795
08/28/22